Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on February 28, 2020. Claims 1-21 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by over Wei et al. US2016/0258129 (“Wei”).

Regarding claim(s) 1, 8, 15. Wei discloses a control system for a work vehicle including a work implement (fig. 1,abstract, The method further includes determining a depth adjustment based on the bump height and adjusting the target depth based on the depth adjustment, if the profile of the work surface includes the bump.), the control system comprising: 
an operating device that outputs an operation signal indicative of an operation by an operator (fig. 2, IG. 2 is a schematic diagram of the control system of FIG. 1, in accordance with the embodiment of FIG. 1); and 
a controller that communicates with the operating device and controls the work implement (fig. 1, controller 27), the controller being configured to determine a first target design topography (fig. 4, FIG. 4 shows a cross section of an example work plan 60 for an earthmoving operation.), 
generate a command signal to operate the work implement in accordance with the first target design topography (para. 33, Material may be removed from a top work surface 62 in one or more passes 63 until the final design plane 61 is reached), obtain a displacement amount of the work implement with respect to the first target design topography upon receiving the operation signal indicative of the operation of the work implement during work in accordance with the first target design topography (fig. 4, the first pass of “63” correspond to a first target design topography), 
determine a second target design topography based on the displacement amount, and generate a command signal to operate the work implement in accordance with the second target design topography (fig. 4, the second pass of “63” correspond to a second target design topography).

Regarding claim(s) 2, 9, 16. Wei discloses wherein the controller is further configured to determine a target depth, and determine the first target design topography based on the target depth (abstract, he method further includes determining a depth adjustment based on the bump height and adjusting the target depth based on the depth adjustment, if the profile of the work surface includes the bump.)

Regarding claim(s) 3, 10, 17. Wei discloses wherein the controller is further configured to correct the target depth based on the displacement amount, and determine the second target design topography based on the corrected target depth (para. 9, determining a depth adjustment based on the bump height and adjusting the target depth based on the depth adjustment, if the profile of the work surface includes the bump. In some example embodiments, the method may further include determining a discount factor based on one or more conditions associated with the earthmoving operation. In some such examples embodiments, determining the depth adjustment may be executed by multiplying the bump height by the discount factor.)

Regarding claim(s) 4, 11, 18. Wei discloses wherein the controller is further configured to obtain actual topography data indicative of an actual topography of a work site,(para. 35, The material movement plan 50 may include directions for an initial pass 80, based on the topography 72 and, particularly, characteristics of the expected surface height 78. The initial pass 80 has a target depth 82 from the expected surface height 78.); demarcate the actual topography into a plurality of divisions including at least a first division and a second division, determine the first target design topography for the first division, and determine the second target design topography for the second division (FIG. 5, the topography, para. 36, e.g. the controller 27 may determine an adjusted pass 90 having an adjusted depth 92 to prevent stall or inability to complete the material movement plan 50. The first and second division is correspond to different material remove depth in figure 4 and fig. 5.)
Regarding claim(s) 5, 12, 19. Wei discloses wherein the controller is further configured to, upon receiving the operation signal indicative of the operation of the work implement during work in accordance with the first target design topography, correct the first target design topography by displacing the first target design topography by the displacement amount in a vertical direction (e.g. controlling the operation of the work machine based on the topography data as discloses in para. 35-para. 36).

Regarding claim(s) 6, 13, 20. Wei discloses wherein the controller is further configured to obtain actual topography data indicative of an actual topography of a work site, obtain, based on the actual topography data, positions of a plurality of division points positioned on the actual topography, determine a plurality of reference points by displacing the plurality of division points in a vertical direction by the target depth, and determine the first target design topography based on the plurality of reference points (para. 27, dimensions of the machine 10 and/or an associated work site may be stored by the control system 25 with the positioning system 36 defining a datum or reference point on the machine and the controller using the dimensions to determine a position of the terrain or work surface upon which the machine is operating.).

Regarding claim(s) 7, 14, 21. Wei discloses wherein the controller is further configured to correct the target depth based on the displacement amount, and upon receiving the operation signal indicative of the operation of the work implement during work in accordance with the first target design topography, determine the second target design topography from the plurality of reference points by displacing the plurality of division points in the vertical direction by the corrected target depth (para. 35, para. 36, The adjusted pass 90 may be determined by adjusting the initial pass based on a depth adjustment 94. While, the depth adjustment 94 is shown in FIG. 5 as applied with a consistent depth along the course of the initial pass 80, the depth adjustment 94 does not need to be constant and may vary over the course of the adjusted pass 90 along the work surface 70.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujishima et al. US2003/0147727: An hydraulic excavator based on the GPS with the global coordinate system being an external reference, and displaying both topography data and design data, which are correlated to the GPS information, on the display unit, the design data can be used as the target work plane.
Friend et al. US2013/0311031: A computer continuously modifies the contour map to reflect changes in the topography of the tract of land as the earthmoving apparatus proceeds with the grading process. In addition, the computer generates an elevation error based on the contour map and a detected position of the blade. The computer then automatically adjusts elevation of the blade to reduce the elevation error.
Kontz US2016/0040392: A computer-implemented method for determining a cleanup pass profile is provided. The method may include identifying a pass target extending from a first end to a second end along a work surface, determining one or more volume constraints based at least partially on machine load limits and volume differentials between the pass target and the work surface.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666